DECISION OF DISMISSAL
This matter is before the court on its own motion.
On July 29, 2010, Plaintiff failed to appear at a scheduled telephone case management conference. The conference was scheduled to discuss the letter Defendant's representative Tina Burell (Burell), Property Appraiser II, filed with the court on July 9, 2010. In her letter, Burell wrote that after "evaluation, review and analysis of all available and competing land sales[,] * * * a reduction in RMV [real market value] could be supported. However, this reduction would result in no reduction in taxes." (Def's Ltr, July 9, 2010.)
On July 29, 2010, the court wrote to Plaintiff, asking him to respond in writing if he wishes to pursue his appeal, and to explain why he was unavailable for the conference. In its letter, the court stated that if Plaintiff failed to respond by August 13, 2010, Plaintiff's appeal would be dismissed.
As of this date, Plaintiff has not responded to the court's letter. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that Plaintiff's appeal is dismissed.
Dated this ___ day of August 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This Decision was signed by Presiding Magistrate Jill A. Tanneron August 19, 2010. The court filed and entered this Decisionon August 19, 2010.